NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN DARBY McDONALD,                          No.    18-35614

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05013-RBL-
                                                DWC
 v.

KENNETH LAUREN, M.D., Medical                   MEMORANDUM*
Director, MCC/WSR; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Steven Darby McDonald appeals pro se from the district court’s order

denying his motion for a preliminary injunction in his 42 U.S.C. § 1983 alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291(a)(1). We review for an abuse of discretion. Am. Hotel & Lodging

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ass’n v. City of Los Angeles, 834 F.3d 958, 962 (9th Cir. 2016). We affirm in part,

vacate in part, and remand.

      The district court did not abuse its discretion by denying McDonald’s

motion for a preliminary injunction requesting transfer to another prison as moot,

because McDonald was transferred to another prison after his amended motion for

a preliminary injunction was filed. However, it is unclear from the record whether

McDonald’s remaining requests for injunctive relief were also moot. See Walker

v. Beard, 789 F.3d 1125, 1132 (9th Cir. 2015) (discussing when a prisoner’s

requests for injunctive relief relating to prison conditions are rendered moot). We

vacate the judgment in part, and remand for further proceedings. On remand, the

district court should consider in the first instance the merits of McDonald’s motion

for a preliminary injunction, and can consider supplemental filings from McDonald

regarding his requests for injunctive relief.

      McDonald’s pending motions are denied.

      Appellees shall bear the costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                           2